                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION
______________________________________________________________________

Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan,

                     Plaintiff,

       v.                                                        Case No. 18cv1861

Buth et al.


                     Defendants.


       JOINT STIPULATION FOR MOTION TO EXTEND THE TIME TO FILE
                        RESPONSIVE PLEADINGS


       Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and

through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc., by

counsel, and Defendants Stout Risius Ross, Inc., and Stout Risius Ross, LLC, Robert and Lynn

Socol, Aziz El-Tahch and Ayelish M. McGarvey, and Scott and Debora Levine, by Groom Law

Group by Lars C. Golumbic and Kara Petteway Wheatley; Defendants Reliance Trust Company,

Howard and Wendy Kaplan, Stephen and Jane Doe Martin; and David and Jane Doe Williams by

Bryan Cave by Jeff Russell; Defendant State Street Bank and Trust Company, Kelly Driscoll, and

Syndey Marzeotti by Goodwin Procter by James Fleckner and Gabrielle Gould; and Defendants

Houlihan Lokey and Louis and Rosemary Paone by their counsel McDermott Will & Emery LLP,

by Ted Becker and J. Christian Nemeth, and Defendant Argent Trust Company by Keating




        Case 1:18-cv-01861-WCG Filed 12/19/18 Page 1 of 7 Document 63
Muething & Klekamp PLL, by Michael L. Scheier and Brian P. Muething hereby stipulate and

agree as follows:

       1.      Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan,

by and through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion,

Inc., filed the Complaint in this matter on November 26, 2018.

       2.      There are over fifty defendants named in the Complaint. Summonses for each of

the defendants were issued November 27 and 28, 2018. Summonses were served on defendants

beginning November 28, 2018. Pursuant to Rule 12(a)(1)(A)(i) and (b), Fed. R. Civ. P., the time

for serving a responsive pleading or motion is 21 days after being served with the summons and

complaint.

       3.      Defendants Robert and Lynn Socol (“Socols”) were served with a summons and

copy of the Complaint on December 1, 2018.

       4.      Groom Law Group was retained to represent the Socols and Defendants Stout

Risius Ross, Inc., and Stout Risius Ross, LLC; Aziz El-Tahch and Ayelish M. McGarvey; and

Scott and Debora Levine (collectively, “SRR Defendants”) and was authorized by each of the

SRR Defendants, individually, to accept service of the summons and Complaint on their behalf.

       5.      On or around November 30, 2018, counsel for the SRR Defendants contacted

Plaintiff’s counsel and agreed to accept service for all SRR Defendants in exchange for an

extension of the time to answer, to move, or otherwise to respond to the Complaint to January

28, 2019.

       6.      Defendant Reliance Trust Company was served with a summons and copies of the

Complaint on November 29, 2018.




                                       2
         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 2 of 7 Document 63
       7.      Stephen and Jane Doe Martin (“Martins”) were served with summonses and

copies of the Complaint on November 29, 2018.

       8.      Bryan Cave was retained to represent Defendants Reliance Trust Company, the

Martins, David and Jane Doe Williams, and Howard and Wendy Kaplan, (collectively, the

“Reliance Defendants”) and was authorized by each of the Reliance Defendants, individually, to

accept service of the summons and Complaint on their behalf.

       9.      On or around December 1, 2018, counsel for the Reliance Defendants contacted

Plaintiff’s counsel and agreed to accept service for any Reliance Defendants who had not been

personally served and requested an extension of the time to answer, to move, or otherwise to

respond to the Complaint to January 28, 2019.

       10.     Defendant State Street Bank and Trust Company (“State Street”) was served on

November 29, 2018, with the summons and a copy of the Complaint.

       11.     Defendant Kelly Driscoll was personally served on or around December 10, 2018,

with the summons and copy of the Complaint.

       12.     Defendant Syndey Marzeotti and her spouse were served on November 29, 2018,

with the summons and a copy of the Complaint.

       13.     Goodwin Procter was retained to represent State Street, Kelly Driscoll, and the

Marzeottis (collectively, “State Street Defendants”) in this matter and was authorized by each of

the State Street Defendants to accept service of the summons and Complaint. Counsel for State

Street Defendants contacted Plaintiff’s counsel and requested an extension of the time to answer,

to move, or otherwise respond to the Complaint in this matter to January 28, 2019.

       14.     The summons and complaint were served on Defendant Houlihan Lokey was

served on November 30, 2018.




                                       3
         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 3 of 7 Document 63
       15.     Defendants Louis and Rosemary Paone (“Paone Defendants”) were personally

served with summonses and copies of the Complaint on December 5, 2018.

       16.     McDermott Will & Emery LLP was retained to represent Houlihan Lokey and the

Paone Defendants (collectively “Houlihan Lokey Defendants”) in mid-December. On or around

December 13, 2018, counsel for the Houlihan Lokey Defendants contacted Plaintiff’s counsel

and requested an extension of the time to answer, to move, or otherwise to respond to the

Complaint to January 28, 2019.

       17.     Defendant Argent Trust Company was served with a summons and copy of the

Complaint on November 28, 2018.

       18.     Argent, by its General Counsel David Williams, contacted Plaintiff’s counsel on

or around December 5, 2018, and requested an extension of the time to answer, to move, or

otherwise to respond to the Complaint to January 28, 2019, for the purpose of retaining outside

counsel. Keating Muething & Klekamp PLL was retained to represent Argent Trust Company.

       19.     Given the complex nature of this litigation as well as the number of defendants

involved, an extension of time is in the interest of efficiency. Potential issues related to service

are resolved. In addition, by setting one response date upon which responsive pleadings for a

large number of defendants will be filed streamlines the litigation schedule.

       20.     An extension of the time to answer, move, or otherwise respond to the Complaint

is not unreasonable and the January 28, 2019, response date is consistent with the 60-day time

period a defendant would have to file a responsive pleading or other paper upon execution of a

waiver of service as provided in Rule 4(d)(3), Fed. R. Civ. P.




                                       4
         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 4 of 7 Document 63
        For the foregoing reasons, Plaintiff, SSR Defendants, State Street Defendants, Reliance

Defendants, and the Houlihan Lokey Defendants request that the Court enter an Order as

follows:

                a.       Extending the time for the SSR Defendants to answer, move, or otherwise

        respond to the Complaint to January 28, 2019;

                b.       Extending the time for the Reliance Defendants to answer, move, or

        otherwise respond to the Complaint to January 28, 2019;

                c.       Extending the time for the State Street Defendants to answer, move, or

        otherwise respond to the Complaint to January 28, 2019;

                d.       Extending the time for the Houlihan Lokey Defendants to answer, move,

        or otherwise respond to the Complaint to January 28, 2019;

                e.       Extending the time for the Argent Trust Company to answer, move, or

        otherwise respond to the Complaint to January 28, 2019; and

                f.       Ordering that each of the Defendants specifically referenced herein and

        represented by the below-signatory counsel for defendants has by this Stipulation and

        Order waived any claim relating to service of the summonses herein and waived any

        defects in such service for all purposes in this litigation. 1




1
 The agreements by counsel to accept of service of process on behalf of their respective clients as identified
in the above paragraphs should be construed only as a waiver of any defects in service of process.
Defendants reserve the right to raise other arguments related to personal jurisdiction.


                                         5
           Case 1:18-cv-01861-WCG Filed 12/19/18 Page 5 of 7 Document 63
      Dated this 19th day of December, 2018.

By: s/Sara J. Geenen                           By: _s/ Sherry D. Coley
Sara J. Geenen (Wis. Bar 1052748)              Sherry D. Coley (Wis. Bar No. 1038243)
Frederick Perillo (Wis. Bar 1002870)           Davis & Kuelthau, S.C.
The Previant Law Firm, S.C.                    318 S. Washington Street, Suite 300
310 West Wisconsin Avenue, Ste 100 MW          Green Bay, WI 54301
Milwaukee, WI 53203                            Phone: 920-431-2239
sjg@previant.com
                                               Fax: 920-431-2279
      -and-
                                                     -and-
Leo R. Beus
L. Richard Williams                            Jeff Russell (Admission Pending)
Abigail Terhune                                Barbara A. Smith (Admission Pending)
Ashley Williams Hale                           Bryan Cave Leighton Paisner
Beus Gilbert PLLC                              One Metropolitan Square
701 North 44th Street                          211 North Broadway, Suite 3600
Phoenix, AZ 85008-6504                         St. Louis, MO 63102-2750
480-429-3001                                   Phone: 314 259 2367
Fax: 480-429-3100                              Fax: 314 552 8367
docket@beusgilbert.com                         jsrussell@bclplaw.com
Attorneys for Plaintiff
                                               barbara.smith@bclplaw.com
                                               Attorneys for Reliance Defendants
By:   s/ Ross W. Townsend
Ross W. Townsend (Wis. Bar 1011622)
Law Firm of Conway, Olejniczak & Jerry         By: s/ Gabrielle Gould
231 South Adams Street, P. O. Box 23200        Gabrielle Gould (Admission Pending)
Green Bay, WI 54305-3200                       Goodwin Procter LLP
Telephone: (920) 437-0476                      The New York Times Building
Facsimile: (920) 437-2868                      620 Eighth Avenue
rwt@lcojlaw.com                                New York, New York 10018
                                               Phone: 212-813-8855
      -and-                                    ggould@goodwinlaw.com

Lars C. Golumbic                               James O. Fleckner (Admission Pending)
Kara Petteway Wheatley                         Goodwin Procter LLP
Groom Law Group                                100 Northern Avenue
1701 Pennsylvania Ave., NW, Suite 1200         Boston, MA 02210
Washington, DC 20006                           Phone: (617) 570-1000
Phone: 202-857-0620                            jfleckner@goodwinlaw.com
Fax: 202-659-4503                              Attorneys for State Street Defendants
LGolumbic@groom.com
KWheatley@groom.com
Attorneys for SRR Defendants


                                      6
        Case 1:18-cv-01861-WCG Filed 12/19/18 Page 6 of 7 Document 63
By: s/ J. Christian Nemeth
Ted Becker
J. Christian Nemeth
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000
Chicago, IL 60606-0029
Phone: 312-984-3292
Fax: 312-984-7700
jnemeth@mwe.com
Attorneys for Houlihan Defendants


By:    /s/ Michael L. Scheier
Michael L. Scheier (Admission Pending)
Brian P. Muething (Admission Pending)
Jacob D. Rhode (admission pending)
Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
mscheier@kmklaw.com
bmuething@kmklaw.com
Attorneys for Argent Trust Company




                                      7
        Case 1:18-cv-01861-WCG Filed 12/19/18 Page 7 of 7 Document 63
